Case 1:19-cv-10378-JMF Document 33-53 Filed 02/06/20 Page 1 of 4




         EXHIBIT 53
         Case 1:19-cv-10378-JMF Document 33-53 Filed 02/06/20 Page 2 of 4

                                   NATIONAL RAILROAD PASSENGER CORPORATION
                                                             1 Massachusetts Avenue, NW, Washington, DC 20001




 September 14, 2017

 RobertP. Hines, Jr.
 Wilmington Trust Company, as Owner Trustee
 Rodney Square North
 1100 North Market Street
 Wilmington, DE 19890-0001


 Dear Mr. Hines,

I am writing in response to your Notice of Lease Default dated September 7, 2017, which was
received by Amtrak on September 8, 2017_. Reference is made to the Lease of Railroad
Equipment dated as ofNovember 6, 2000 (as amended and supplemented, the "Lease") between
                                                           f
Amtrak Trust HS-EDC-1 ,and National Railroad Passenge: Corporation ("Amtrak") with respect
to �ight (8) dual cab, high-horsepower electric locomotives (the "Locol.llotives") and six (6)
High-Speed Trainsets. Capitalized terms used herein shall have the meanings set forth in the
                           ··
Lease.

Please be advised that no Lease Default has occurred and is continuing under the Lease. Amtrak
continues to pay all Base Rent when due and Amtrak's use and maintenance of the Units,
including, the Locomotives, is in full compliance with the express terms of the Lease.

    On June 27, 2017, the Owner Participant conducted an inspection of the Locomotives. The
. . inspection. report (i)_confirmed _that the Locomotives _are. being maintained in_accordance with the
    Lease; (ii) showed that a nwnber of the Locomotives are in the maintenance shop for
          .                              .

    maintenance work in compliance with the Lease, and (iii) included a number of photos showing
   the ongoing maintenance work being conducted by Amtrak to remain in compliance with the
    Lease. The inspection report showed no systems being marked as "X" for defective, and
    concluded that "it appears all units will be completed and ready to be sold to another rail system
   in the near future." There is no factual evidence to support your claim that the Locomotives are
   not being properly maintained.

In accordance with market standards for the leasing of transportation equipment, the Lease does
not require that Amtrak keep the Locomotives "in-service" nor does the Lease expressly prohibit
taking the Locomotives out of service. Accordingly, Amtrak is continuing to use the Equipment
in "any manner consistent with the design and intended use of the Equipment" as provided for in
the Lease, including, without limitation, proper storage of the Locomotives while they are not in
use and conducting maintenance in accordance with all applicable laws, manufacturer guidelines
and Amtrak's maintenance program.

With respect to your request for an additional inspection, Amtrak will continue to comply with
the terms of the Lease and will cooperate with a request to inspect the Locomotives at a
reasonable time which does not interfere with Amtrak's business or result in any out-of-pocket
expenses. Please feel free to contact Jaret Ings at 202-906-3230 or jaret.ings@amtrak.com to
coordinate the inspection.
      Case 1:19-cv-10378-JMF Document 33-53 Filed 02/06/20 Page 3 of 4

                               NATIONAL RAILROAD PASSENGER CORPORATION
                                                        1 Massachusetts Avenue, NW, Washington, DC 20001




                                                                                             AN\TRA~




We reserve all rights to use all avenues available to us under applicable law to
                                                                                           *•Y
pursue any claims for any false or misleading statements in your Notice of Lease Default.

Sincerely,



~~
Swati Sharma
Vice President and Treasurer
       Case 1:19-cv-10378-JMF Document 33-53 Filed 02/06/20 Page 4 of 4

                               NATIONAL RAILROAD PASSENGER CORPORATION
                                                         1 Massachusetts Avenue, NW, Washington, DC 20001


cc:
                                                                                             AN\TRAIC'
HNB Investment Corp, as Owner Participant
c/o Philip Morris Capital Corporation                                                         •V~
225 High Ridge Road
Suite 30 West
Stamford, CT 06905
Attention: Alex Russo, Vice President
Manufacturers and Traders Trust Company, as Indenture Trustee
c/o Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, DE 19890-0001
Attention: Corporate Trust Administration, Lynette Hilgar, Relationship Manager·
Export Development Corporation, as Note Holder and Equity Guarantor
151 0 'Connor Street
Ottawa, Canada KIA 1K3
Attention: Loan Operations, Danyelle Plunkett, Loan Services Officer
National Railroad Passenger Corporation
Attention: William N. Feidt
Attention: Jill Rimmer ·
